Citation Nr: 0315445	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  03-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for skin rash.

2.  What evaluation is warranted for diabetes mellitus with 
erectile dysfunction, from April 23, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the Columbia, South Carolina, 
Regional Office (RO).


REMAND

In a statement received in June 2003, the veteran has 
indicated that he wants a personal hearing before a member of 
the Board in Columbia, South Carolina.  Since "Travel Board 
hearings" are scheduled by the RO, 38 C.F.R. § 20.704(a) 
(2002), the Board is remanding the case for that purpose, in 
order to satisfy procedural due process concerns.  

Therefore the RO should schedule the veteran for a Travel 
Board hearing at the soonest available opportunity, with 
notice to the veteran, at his last known address of record, 
and his representative.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO is to schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the veteran and his 
representative.  A copy of the notice to 
the veteran scheduling the hearing should 
be placed in the record.  After the 
hearing is held, the claims file should 
be returned to the Board in accordance 
with current applicable procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




